Citation Nr: 0203121	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  96-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an increased (compensable) evaluation for 
residuals of malaria.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel












INTRODUCTION

The veteran had active military duty from May 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1996 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA) which denied the 
veteran's claim for an increased (compensable) evaluation for 
residuals of malaria. 

This case was previously before the Board in January 1999.  
At that time the Board requested that the RO contact the 
veteran in order to clarify whether he was disagreeing with a 
May 1998 rating decision which denied service connection for 
vertigo, inner ear disease, and hearing loss, claimed to be 
secondary to the veteran's service-connected malaria.  This 
was accomplished by the RO in a letter dated in April 2001.  
No response has been received from the veteran.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO. 

2.  The malaria has been inactive for many years without 
evidence of any residual disability, to include damage to the 
liver or spleen.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for malaria have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
4.31, Part 4, Diagnostic Code 6304 (effective prior and 
subsequent to August 30, 1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West Supp. 2001) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this regard, the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, the Board remand in January 1999 and the April 2000 
supplemental statement of the case (SSOC).  Also, private 
medical records as identified by the veteran have been 
obtained and a VA medical examination has been conducted. The 
appellant has identified no other available potential sources 
of treatment records.  Thus, the Board concludes that VA has 
satisfied the requirements set forth in the VCAA and that 
this decision is not prejudicial to the appellant.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).

I. FACTUAL BACKGROUND

The service medical records show that the veteran was 
hospitalized in September 1944 for sandfly fever.  The 
separation examination showed no malaria.  It was noted that 
the veteran was hospitalized for 5 days in November 1944.  

An April 1946 statement from a private physician is to the 
effect that the veteran was treated on multiple occasions 
during that month for complaints of chills and fever.  
Physical findings were an enlarged spleen, and routine blood 
smear.  The diagnosis was malaria fever (viral).  

In a May 1946 rating decision, the RO granted service 
connection for malaria and assigned a 10 percent rating.  In 
a February 1947 rating action the RO reduced the veteran's 
evaluation for malaria to zero percent.  The non-compensable 
rating has remained in effect since that time.

An April 1965 letter from a private physician stated that the 
veteran was under his care for malaria and sequelae since 
1961.  The veteran was treated intermittently at private 
facilities from 1993 to 1998 for various disorders.  These 
records contain no definitive finding relative to malaria. 

A VA examination was conducted in October 1999.  At that time 
the veteran stated he had malaria in 1944.  He was 
hospitalized and treated at an English hospital in Burma for 
two weeks.  He stated that after he came back to the United 
States in 1946 he had recurrent fever, chills, and fevers 
every month like clockwork.  He did not remember the drugs 
given for his fever by the doctor.  He had no history of 
recent fevers, weight loss, or treatment for anemia.  He 
stated that he had joint pains but they were relieved by 
activity.  

The examination showed that the veteran was 5 foot 10 inches 
tall, with a current weight of 192 lbs. and a weight of 199 
lbs. a year ago.  Blood smears did not show malarial 
parasite.  A sonographic evaluation of the upper abdomen was 
performed in multiple projections.  At the time of the 
interpretation there were no previous studies available for 
comparison.  The examination revealed a slightly coarse echo 
texture of the liver, without evidence of a focal mass 
lesion, intrahepatic biliary duct dilation, or abnormality in 
the contour of the visualized images.  This was a nonspecific 
finding and could be seen in fibrofatty changes, 
hepatocellular disease, or other infiltrative disorders of 
the liver.  

The spleen demonstrated normal echo texture and size 
measuring 12.54 centimeters in diameter.  The pancreas was 
poorly visualized.  A survey view through the kidneys 
revealed no evidence of hydronephrosis.  The impression was 
coarse echo texture of the liver.  The examination was 
otherwise unremarkable.  The diagnosis was hearing loss, 
vertigo, and a history of malaria.  The examiner commented 
that the veteran had no active malaria.

II. ANALYSIS

Disability evaluations are based as far as practicable upon 
the average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole-
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 4.2, 
4.41 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. 4.7 (2001).  

During the pendency of the appeal, the regulations governing 
the evaluations of infectious diseases, immune disorders and 
nutritional deficiencies were amended as of August 30, 1996.

Under the regulations in effect prior to August 30, 1996, a 
10 percent evaluation was warranted for malaria, which was 
recently active, with one relapse in the past year, or for 
old cases of malaria with moderate disability.  38 C.F.R. 
Part 4, Diagnostic Code 6304 (1996).

The regulations in effect as of August 30, 1996, provide that 
a 100 percent evaluation is warranted for malaria as an 
active disease. The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system. 38 C.F.R. Part 4, Diagnostic Code 6304 
(2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2001).

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to a 
veteran applies. Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
The Board notes that the RO has reviewed the claim under both 
the old and revised rating criteria.

To summarize, lay statements describing the symptoms of a 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria. 

In this regard, the evidence reflects that the malaria has 
been inactive for many years.  Furthermore, the current 
medical evidence, to include the recent VA examination, shows 
no evidence of any disability of the liver or spleen which is 
related to the malaria.  

Thus the Board finds that the criteria for a compensable 
rating under the old or revised rating criteria have not been 
met.  Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Entitlement to an increased (compensable) evaluation for 
malaria is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

